Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 1-2, 4-9, 11-15, and 17-23 are pending.
Claim 3, 10, 16 are cancelled.

Specification
The amended specification is received 6/27/2022. The specification is acceptable.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-2, 4-9, 11-15, and 17-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding claim 1,
	2A Prong 1: The limitation of selecting a memory layout for a neural network (NN) among a plurality of different memory layouts based on thresholds derived from performance simulations of the NN is a mental process of making a judgment based on analysis or observation. 
The limitation of wherein selecting the memory layout includes selecting a batches, height, width and channel (NHWC) layout if a current NN layer giga floating point operations (GFlops) divided by a current NN layer memory size is greater than a feature map threshold (Fmt) is a mental process, as it merely recites selecting a layout based on threshold value (performance) which can be done by using pen and paper.
	2A Prong 2: This judicial exception is not integrated into a practical application. The claim does
not recite any additional element. The limitation of storing, linearly in a physical memory, multi-dimensional NN kernel computation data using the selected memory layout during NN inference is a form of insignificant extra-solution activity.
	2B: The claim does not include additional elements that are sufficient to amount to significantly
more than the judicial exception. The limitation of storing multi-dimensional NN kernel computation data using the selected memory layout during NN inference was considered to be a form of insignificant extra-solution activity in Step 2A Prong 2, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, and conventional activity in the field. The limitation merely recites “storing and retrieving information in memory”, which is a well-understood, routine, and conventional function (MPEP 2106.05(d)(II) iv). The claim is not patent eligible.
	
	Regarding claim 8, 
2A Prong 1: The limitation of selected memory layout for the NN among a plurality of different memory layouts based on thresholds derived from performance simulations of the NN is a mental process of making a judgment based on analysis or observation.
The limitation of wherein selecting the memory layout includes selecting a batches, height, width and channel (NHWC) layout if a current NN layer giga floating point operations (GFlops) divided by a current NN layer memory size is greater than a feature map threshold (Fmt) is a mental process, as it merely recites selecting a layout based on threshold value (performance) which can be done by using pen and paper.
	2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element – using a plurality of multiply accumulate units (MACs), and memories. Using MACs and memories to receive and store the input data amount to no more than mere instruction to apply the exception using generic computer components. Furthermore, the limitation of one or more memories storing input feature maps is an insignificant extra-solution activity.
	2B: The claim does not include additional elements that are sufficient to amount to significantly
more than the judicial exception. As discussed above, the additional element of MACs and memories to receive and store data amount to no more than mere instructions to apply the exception using generic computer components. Furthermore, limitation of a transform logic to store, linearly in a physical memory, the output kernel computations and plurality of multiply accumulate units (MACs) to receive the input feature maps to perform kernel computations for a neural network (NN) merely say which particular technological field or environment the abstract idea is performed in (MPEP 2106.05(h)), because the transform logic is merely a logic. The limitation of one or more memories storing input feature maps is an insignificant extra-solution activity merely recites “storing and retrieving information in memory”, which is a well-understood, routine, and conventional function (MPEP 2106.05(d)(II) iv). The claim is not patent eligible.

	Regarding claim 14, the limitation of a non-transitory computer-readable medium including instructions, which if executed by a processing unit, causes the processing unit to perform an operation is a generic computer component. Claim 14 is a non-transitory computer-readable medium claim having similar limitation to method claim 1 above. Therefore, they are rejected under the same rational as of claim 1 above.

	Regarding claim 2,
2A Prong 1: The limitation of wherein selecting the memory layout includes selecting a channel, height, width, and batches (CHWN) layout if a number of channels (C) based on input data is less than a channel number threshold (Ct) or if a number of batches (N) based on the input data is equal to or greater than a batch number threshold (Nt) is a mental process, as it merely recites selecting a layout based on threshold value (performance) which can be done with the aid of pen and paper.
	2A Prong 2: This judicial exception is not integrated into a practical application. The claim does
not recite any additional element. 
	2B: The claim does not include additional elements that are sufficient to amount to significantly
more than the judicial exception. The claim is not patent eligible.
Claim 9 is a system claim having similar limitation to method claim 2 above. Therefore, they are rejected under the same rational as of claim 2 above.
Claim 15 is a non-transitory computer-readable medium claim having similar limitation to method claim 2 above. Therefore, they are rejected under the same rational as of claim 2 above.

Regarding claim 4, the claim merely recites storing the values in a memory, which is a well-understood, routine, and conventional function, because the limitation merely recites “storing and retrieving information in memory” (MPEP 2106.05(d)(II)iv). The claim is not patent eligible.
Claim 11 is a system claim having similar limitation to method claim 4 above. Therefore, they are rejected under the same rational as of claim 4 above.
Claim 17 is a non-transitory computer-readable medium claim having similar limitation to method claim 4 above. Therefore, they are rejected under the same rational as of claim 4 above.
	
	Regarding claim 5, 
2A Prong 1: The limitation of wherein the selecting the memory layout includes selecting a batch, channel, height and width (NCHW) layout if the CHWN and NHWC layouts are not selected is a mental process, as it merely recites process of selecting the NCHW layout if the performance of other memory layouts are worse than the performance of NCHW layout, which can be done by using pen and paper.
	2A Prong 2: This judicial exception is not integrated into a practical application. The claim does
not recite any additional element. 
	2B: The claim does not include additional elements that are sufficient to amount to significantly
more than the judicial exception. The claim is not patent eligible.
Claim 12 is a system claim having similar limitation to method claim 5 above. Therefore, they are rejected under the same rational as of claim 5 above.
Claim 18 is a non-transitory computer-readable medium claim having similar limitation to method claim 5 above. Therefore, they are rejected under the same rational as of claim 5 above.

	Regarding claim 6,
2A Prong 1: The limitation of wherein storing the multi-dimensional NN kernel computational data includes if the multi-dimensional NN kernel computation data is not in Atty. Docket No.: 209922.0356.3 (P320) 13the selected memory layout transforming the multi-dimensional NN kernel computation data for the selected memory layout is a mental process, because it merely recites transforming the layout of data by using matrix operation if the memory layout differs from the selected layout, which can be done by using pen and paper.
	2A Prong 2: This judicial exception is not integrated into a practical application. The claim does
not recite any additional element. 
	2B: The claim does not include additional elements that are sufficient to amount to significantly
more than the judicial exception. The claim is not patent eligible.
Claim 19 is a non-transitory computer-readable medium claim having similar limitation to method claim 6 above. Therefore, they are rejected under the same rational as of claim 6 above.

	Regarding claim 7, the limitation of wherein transforming the multi- dimensional NN kernel computation data is performed in hardware merely recites the field of use or technological environment (MPEP 2106.05(h)). The claim is not patent eligible.

	Regarding claim 13, the limitation of wherein the transform logic includes a field programmable array (FPGA), programmable logic arrays (PLAs), or hard-wired circuitry merely recites the field of use or technological environment (MPEP 2106.05(h)). The claim is not patent eligible.

	Regarding claim 20, the limitation of wherein the processing unit performs an operation comprising: performing simulations of kernel computations in different memory layouts based on varying multi-dimension parameters is a mental process, as it merely recites the process of testing the computation to select which memory layout works best, which can be done by using pen and paper.

Regarding claim 21, the limitation of wherein the hardware comprises a field programmable array (FPGA) or a programmable logic array (PLA) is a field of use or technological environment (MPEP 2106.05(h)), as it merely specifies the type of the machine used.
This judicial exception is not integrated into a practical application. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding claim 22, the limitation of wherein the physical memory comprises a static random-access memory (SRAM) is a field of use or technological environment (MPEP 2106.05(h)), as it merely specifies the type of the memory used.
This judicial exception is not integrated into a practical application. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding claim 23, the limitation of wherein the physical memory comprises a double data rate (DDR) memory is a field of use or technological environment (MPEP 2106.05(h)), as it merely specifies the type of the memory used.
This judicial exception is not integrated into a practical application. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 103
	Amended claims are received 6/27/2022. The 35 U.S.C. 103 rejection is withdrawn.

Response to Arguments
Applicant’s arguments filed 06/27/2022 have been fully considered but they are not persuasive.
Regarding the 35 U.S.C. 101 rejection, the applicant respectfully argues that the claimed invention is not directed to an abstract idea.
The examiner respectfully disagrees. The invention merely teaches the method of selecting a specific memory layout by comparing the performance with a threshold value. The method of selecting a specific memory layout according to the measured performance can be done with the aid of pen and paper. Merely combining independent claim 1, 8, 14 with the previous dependent claim 3, 10, 16 cannot withdraw the rejection.
Based on the amended claim and applicant’s argument, the 103 rejection is withdrawn. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Regarding the operation comprises GFLOPS,
US 20190377792 A1
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN KWON whose telephone number is (571)272-2072. The examiner can normally be reached on 7:30 AM - 5:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH KAWSAR can be reached on (571)270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JUN KWON/
Examiner, Art Unit 2127
/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2127